 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 WILLIE SMITH,                                            Case No.: 2:18-cv-00566-APG-NJK

 4          Plaintiff                                          Order Accepting Report and
                                                                   Recommendation
 5 v.
                                                                    [ECF Nos. 20, 21, 23]
 6 COMMISSIONER OF SOCIAL SECURITY,

 7          Defendant

 8         On January 31, 2019, Magistrate Judge Koppe recommended that I deny plaintiff Willie

 9 Smith’s motion for reversal or remand and grant the Commissioner’s motion to affirm. ECF No.

10 23. Smith did not file an objection. Thus, I am not obligated to conduct a de novo review of the

11 report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

12 determination of those portions of the report or specified proposed findings to which objection is

13 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

14 district judge must review the magistrate judge’s findings and recommendations de novo if

15 objection is made, but not otherwise” (emphasis in original)).

16         IT IS THEREFORE ORDERED that Magistrate Judge Koppe’s report and

17 recommendation (ECF No. 23) is accepted, plaintiff Willie Smith’s motion to remand (ECF No.

18 20) is DENIED, and the Commissioner’s motion to affirm (ECF No. 21) is GRANTED. The

19 clerk of court is instructed to enter judgment in favor of the defendant and against the plaintiff.

20         DATED this 21st day of February, 2019.

21

22
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
23
